Citation Nr: 0735540	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-11 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma, base of tongue, claimed as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2005, 
a statement of the case was issued in December 2005, and a 
substantive appeal was received in March 2006.

The veteran testified at a travel Board hearing in September 
2007.  A transcript of the hearing is of record.

During his September 2007 hearing testimony, the veteran and 
his representative raised a new claim of entitlement to 
service connection for skin cancer.  This matter is hereby 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's squamous cell carcinoma is not shown to have 
manifested during the veteran's active duty service nor 
within one year after discharge, nor is squamous cell 
carcinoma otherwise shown to be related to the veteran's 
active duty service, including exposure to herbicides.


CONCLUSION OF LAW

Squamous cell carcinoma was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have incurred in such service, including due to exposure to 
Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in February 2005, 
with a follow-up in April 2005, the claimant was informed of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, through this letter the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that this letter was 
sent to the appellant prior to the July 2005 rating decision 
on appeal.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the February 2005 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and history of 
the claimed disability, but there has been no timely notice 
of the types of evidence necessary to establish particular 
ratings and effective dates for any ratings that may be 
granted.  The Board notes that the RO did furnish the 
appellant with a letter in March 2006 which directly 
explained how VA determines disability ratings and effective 
dates, but this notice was arguably untimely.  Despite the 
untimely notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that subsequent to the March 2006 
Dingess/Hartman notice the veteran has developed his claims 
by presenting testimony at a September 2007 Board hearing and 
has expressed no intention to add more evidence to the 
record; the evidence of record is adequate for a final 
decision and there is no indication that any useful purpose 
would be served by delaying appellate review at this time.  
Additionally, the Board finds below that the preponderance of 
the evidence is against granting service connection; thus, no 
rating or effective date will be assigned and questions 
concerning such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).

The Board declines to obtain a medical nexus opinion because 
there is ample current medical evidence of record, and there 
is no evidence of pertinent disability in service or for many 
years following service.  McLendon v. Nicholson, 20 Vet.App. 
79 (2006), provides, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  In this case, it is clear from 
the record that the veteran is currently diagnosed with the 
claimed cancer, but there is no evidentiary indication that 
any such disability was incurred during service or for over 
three decades following service.  See Charles v. Principi, 16 
Vet.App. 370 (2002).

The veteran primarily asserts that his cancer is the result 
of herbicide exposure, but none of the substantial medical 
evidence he has submitted competently suggests such a medical 
relationship.  The Board notes that the veteran's diagnosed 
cancer is excluded from the list of diseases determined by VA 
to be associated with such herbicide exposure.  See 38 C.F.R. 
§ 3.309.  It is important to note that the diseases listed at 
38 C.F.R. § 3.309(e) are based on findings provided from 
scientific data furnished by the National Academy of Sciences 
(NAS).  The NAS conducts studies to 'summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure'  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Based on input from the NAS reports, 
Congress amends the statutory provisions of the Agent Orange 
Act found at 38 U.S.C.A. § 1116 and the Secretary promulgates 
the necessary regulatory changes to reflect the latest 
additions of diseases shown to be associated with exposure to 
herbicides.  Thus, the exclusion of squamous cell carcinoma 
of the tongue from the list presents a competent indication 
weighing against a finding that it is associated with 
herbicide exposure.  This competent medical finding weighs 
against the veteran's claim and is uncontradicted by any 
competent evidence in the record.

Under these circumstances, and considering the ample private 
medical reports already of record, the absence of any 
abnormal findings or complaints during service, and the 
absence of any suggestion of pertinent disability until over 
30 years post-service, any opinion relating the current 
cancer to service would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked, even under 
Charles, where 'no reasonable possibility exists that such 
assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Analysis

This appeal involves a claim of entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as malignant tumors, are presumed 
to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In this case, the record clearly establishes that the veteran 
is currently diagnosed with squamous cell carcinoma.  The 
veteran has testified, including during his September 2007 
hearing testimony, that he was first diagnosed with squamous 
cell carcinoma in 2004 and all of the medical evidence of 
record is consistent with this testimony.

The Board acknowledges that the veteran is shown to have 
served in the Republic of Vietnam during the Vietnam Era.  A 
veteran is entitled to a presumption of service connection if 
he is diagnosed with certain enumerated diseases associated 
with exposure to certain herbicide agents.  38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e).  Regulations 
pertaining to Agent Orange exposure have expanded to include 
all herbicides used in Vietnam.  Unless there is affirmative 
evidence to the contrary, a veteran who served on active duty 
in the Republic of Vietnam during the Vietnam Era is presumed 
to have been exposed to Agent Orange or similar herbicide.  
See 38 U.S.C.A. §§ 1116, 1154.  The veteran's military 
personnel records reflect that he served in the Republic of 
Vietnam during the Vietnam Era and, as there is no 
affirmative evidence to the contrary, the veteran is presumed 
to have been exposed to herbicide agents during said service.

Under the authority granted by the Agent Orange Act of 1991, 
the Secretary of VA specifically determines, based on reports 
of the National Academy of Sciences (NAS) and other medical 
and scientific studies, diseases that may be presumed to have 
been caused by exposure to herbicidal agents.  While exposure 
to Agent Orange is conceded given the veteran's service in 
the Republic of Vietnam during the Vietnam Era, squamous cell 
carcinoma is not one of the enumerated diseases associated 
with Agent Orange exposure.  As such, service connection is 
not warranted on a presumptive basis under 38 C.F.R. 
§ 3.309(e).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet.App. 78 (1993).

The Board notes that there is no evidence suggesting that the 
veteran's squamous cell carcinoma was manifested during his 
active duty service so as to provide a direct basis for 
service connection.  The veteran does not allege, nor do the 
service medical records reflect, any pertinent complaint or 
diagnosis related to squamous cell carcinoma during service.  
At the time of his January 1968 separation examination, the 
veteran was found to be clinically normal in all respects 
except for a deviated septum and a notation regarding a body 
marking.  No pertinent abnormalities or symptom complaints 
were noted.  This suggests that neither the veteran nor 
trained military medical personnel were of the opinion that 
there was any pertinent pathology related to squamous cell 
carcinoma at that time.

Moreover, there is no medical evidence of any complaints or 
treatment for squamous cell carcinoma within one year of the 
veteran's separation from active military service in January 
1968.  The veteran himself testifies that his first diagnosis 
for squamous cell carcinoma came in 2004 and no evidence in 
the record suggests any manifestation of squamous cell 
carcinoma prior to that date.  Therefore, the veteran's 
service connection claim cannot be granted on the basis of 
the presumptive regulations regarding manifestation of 
malignant tumors within one year of discharge from service.

The veteran has presented substantial private medical 
evidence regarding treatment and evaluation of his squamous 
cell carcinoma, but none of this evidence presents any 
evidence of onset substantially prior to the 2004 diagnosis; 
the veteran has not contended that the disease manifested 
significantly prior to 2004.  Thus, the Board is presented 
with a record which shows no contemporaneous documentation of 
any suggestion of squamous cell carcinoma until 36 years 
after separation from service.  This lengthy period without 
evidence of treatment or complaint weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

Moreover, the record contains no competent medical opinion to 
indicate that the disease is causally linked to exposure to 
herbicides.  Indeed, the Board notes that the veteran's 
September 2007 hearing testimony was to the effect that his 
private doctors may have thought that such a causal link was 
"possible" but that "they can't say it came from there."  
The Board cannot rely upon the veteran's account of his 
doctors' medical opinions without corroborating consistent 
medical statements from the doctors themselves.  The Board 
notes that the U.S. Court of Appeals for Veterans Claims has 
held that a lay person's statement about what a physician 
told him, i.e., 'hearsay medical evidence,' cannot constitute 
the medical evidence, as 'the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence.'  See Robinette 
v. Brown, 8 Vet.App. 69 (1995).

In any event, the veteran's own testimony reflects that 
doctors may have thought that such a link was merely 
"possible."  In this regard, such medical opinions could 
not be accorded any probative value because the opinions 
would be speculative in nature, stating a mere possibility 
rather than any probability.  See Bostain v. West, 11 
Vet.App. 124, 127-28, quoting Obert v. Brown, 5 Vet.App. 30, 
33 (1993) (medical opinion expressed in terms of 'may' also 
implies 'may or may not' and is too speculative to establish 
medical nexus); see also Warren v. Brown, 6 Vet.App. 4, 6 
(1993) (doctor's statement framed in terms such as 'could 
have been' is not probative).  See also Libertine v. Brown, 9 
Vet.App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet.App. 
459, 463 (1996); Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992); see also 38 C.F.R. § 3.102 (describing the concept of 
reasonable doubt in adjudicating service connection claims as 
not being one arising from pure speculation or remote 
possibility).  Thus, none of the competent medical evidence 
of record documenting the veteran's disease effectively 
suggests any medical nexus to the veteran's service.

The Board further also takes administrative notice of the 
exclusion of squamous cell carcinoma of the tongue from the 
list of diseases found to be associated with exposure to 
herbicides.  It is important to note that the diseases listed 
at 38 C.F.R. § 3.309(e) are based on findings provided from 
scientific data furnished by the National Academy of Sciences 
(NAS).  The NAS conducts studies to 'summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure'  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Based on input from the NAS reports, 
Congress amends the statutory provisions of the Agent Orange 
Act found at 38 U.S.C.A. § 1116 and the Secretary promulgates 
the necessary regulatory changes to reflect the latest 
additions of diseases shown to be associated with exposure to 
herbicides.  Thus, the exclusion of squamous cell carcinoma 
of the tongue from the list presents a competent indication 
weighing against a finding that it is associated with 
herbicide exposure.  With no competent evidence of record 
which suggests a causal link between the veteran's squamous 
cell carcinoma and in-service herbicide exposure, the Board 
cannot find that such a link has been shown.

The Board sympathizes with the veteran, who clearly suffers 
from a significantly disabling disease.  The Board has 
carefully reviewed the veteran's own testimony and 
contentions and the Board understands fully the veteran's 
belief that his squamous cell carcinoma was caused be 
exposure to herbicides during service.  The Board has further 
considered the veteran's contention, including as presented 
during his September 2007 hearing, that his doctors may have 
erred in concluding that his cancer originated in his tongue 
and that, rather, the cancer may have metastasized from an 
element of his respiratory tract; this contention argues that 
the cancer is actually misdiagnosed and, if properly 
diagnosed, would warrant presumptive service connection as 
one of the diseases listed in 38 C.F.R. § 3.309(e).  However, 
there is ample medical evidence regarding the diagnosis of 
the veteran's squamous cell carcinoma and there is no 
suggestion in any of the medical reports that the veteran's 
cancer would be more correctly diagnosed as originating in 
the respiratory tract.  For instance, a November 2004 private 
medical report shows a post-operative diagnosis of 
"suspicious primary lesion of the right tongue" in 
investigating squamous cell carcinoma of the right neck.  A 
February 2005 private medical report discusses the veteran's 
diagnosis of "squamous cell carcinoma of the base of 
tongue" and a March 2005 private medical report discusses 
the diagnosed "base of tongue carcinoma with a right neck 
metastasis."  An April 2005 clinical diagnosis, and other 
diagnostic statements throughout the pertinent medical 
records consistently corroborate the diagnosis as squamous 
cell carcinoma originating in the base of the tongue.

The Board must rely upon competent medical evidence to 
determine the diagnosis or clinical features of a disease or 
disorder.  The Board may not draw its own medical conclusions 
in reaching a decision.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  While the veteran, as a lay person, is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Thus, the Board finds that there is no competent evidence to 
indicate that the veteran's cancer, currently diagnosed as 
squamous cell carcinoma of the tongue, would be more 
correctly diagnosed as a cancer of the respiratory tract.

The Board is unable to find that squamous cell carcinoma was 
manifested during service or within one year following 
service.  None of the medical evidence presented by the 
veteran presents any medical finding that squamous cell 
carcinoma manifested during service or during any applicable 
presumptive period, nor does the veteran himself assert that 
the disease manifested during service or during a presumptive 
period.  There is no competent medical evidence otherwise 
suggesting that the veteran's squamous cell carcinoma is 
causally related to service despite emerging many years after 
service.  Thus, service connection may not be granted on 
either a direct or presumptive basis.  The preponderance of 
the evidence is against the claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


